Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-5, 8-11, 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Ozeki et al (US20080306766).

Regarding Claim 1. Ozeki teaches A display apparatus (Ozeki, abstract, the invention describes an examination system comprises an examination apparatus 1 and a workstation 10. The examination apparatus 1 executes an examination on a patient to acquire a plurality of examination data and acquire an examination time of each of the
examination data. The workstation 10 creates a procedure log that associates a procedure item executed on the patient with a procedure time thereof. The workstation 10 displays a chronological display screen 100 on a display 13 based on the procedure log and an examination time. An operator operates an operation part 14 to designate a procedure item in the chronological display screen 100. The workstation 10 extracts partial data within a range that corresponds to the designated procedure item from each of the examination data based on the examination time and the procedure log, and
synchronizes and displays the extracted partial data on the display 13.), comprising:
a display that displays timeline screens showing different kinds of display target information in chronological order (Ozeki, [0085] The workstation 10 functions as an example of the "computer" according to the present invention. The workstation 10 is used for observing examination data acquired by the examination device 1. Moreover, the workstation 10 is used to input a procedure log.
[0088] The workstation 10 includes a controller 11, a storage 12, a display 13, an operation part 14, a searching part 15, an extracting part 16, and a synchronizer 17.
[0126] The controller 11 retrieves the procedure log and incidental information associated with the ID inputted in Step 21 from the storage 12. In addition, the controller 11 controls the display 13 so as to display a chronological display screen 100 shown in FIG. 5, based on the retrieved data (S23).
[0128] The chronological display screen 100 has a time column, an event column, an observation range column, and an examination time column. In the examination time column, information showing the type of each examination conducted
during the cardiovascular examination is listed. In FIG. 5, "XA" denoting an X-ray contrast examination, "ECG" denoting an electrocardiogram examination, "polygraph"
denoting a hemodynamic examination, and "IVUS" denoting an IVUS examination are shown. The content displayed on each of the columns is displayed at a position determined along an identical time axis.

[0143] Below the event presentation part 201, data presentation parts 211-214 configured to present partial data are provided. In the data presentation part 211, part of a moving image captured by the X-ray diagnostic device 1A is presented. In the data presentation part 212, part of an electrocardiogram acquired by the electrocardiograph 1B is presented. In the data presentation part 213, part of a moving image captured by the IVUS device lD is presented. In the data presentation part 214, part of a polygraph acquired by the hemodynamic examination system 1C is presented. Each of the presented partial data is a portion corresponding to the observation range 113 in the examination data.
[0148] The controller 11 controls the data presentation parts 211-214 so as to present data at the time corresponding to the position of the slider 223 in the observation range image 221, respectively. Specifically, by moving the slider 223 to a
desired position, the operator can observe four data at the time according to the position. Because the four data are mutually synchronized by the synchronizer 17, it is possible to easily manage such a synchronized display.
Although Ozeki didn’t explicitly describe multiple timeline screens, data presentation parts 211-214 are similar to display screens for each medical examination data. The data presentation parts 211-214 are displayed in chronological order when the time slider 223 is moved.); and
a hardware processor that performs control to synchronize displayed periods of the timeline screens so that the time line screens show the display target information of an identical period (Ozeki, [0053] A time server 2 is a computer configured to manage information on time referred to in the examination system. Specifically, the time server 2 executes a process for synchronizing examination times sent from the respective examination devices 1A-1D. The time server 2 includes a controller 21, a timer 22, and a time-difference calculator 23.
[0054] The controller 21 controls each part of the time server 2. The controller 21 includes a microprocessor such as a CPU, a RAM, a ROM, and a hard disk drive. Further, the controller 21 is provided with a communication device such as a LAN card.
[0079] The time-difference regulator 32 regulates the times of the examination data. To be more specific, the time-difference regulator 32 executes a process of converting the examination time of the respective examination data into a reference time. Moreover, by executing this process on the respective examination data, the examination times are synchronized among the different types of examination data.
Further see Fig 5.
[0088] The workstation 10 includes a controller 11, a storage 12, a display 13, an operation part 14, a searching part 15, an extracting part 16, and a synchronizer 17.
[0089] The controller 11 controls each part of the workstation 10. The controller 11 includes a microprocessor, a RAM, a ROM, a hard disk drive, etc. Further, the controller 11 is provided with a communication device such as a LAN card.).

Regarding Claim 2. Ozeki further teaches The display apparatus according to claim 1, wherein, in response to a displayed period of one timeline screen among the timeline screens displayed on the display being changed, the hardware processor obtains information on the changed displayed period of the one time line screen and causes another timeline screen among the timeline screens to show the display target information of a period being identical to the displayed period of the one time line screen (Ozeki, [0148] The controller 11 controls the data presentation parts 211-214 so as to present data at the time corresponding to the position of the slider 223 in the observation range image 221, respectively. Specifically, by moving the slider 223 to a desired position, the operator can observe four data at the time according to the position. Because the four data are mutually synchronized by the synchronizer 17, it is possible to easily manage such a synchronized display.
[0149] An image captured by the X-ray diagnostic device 1A or the IVUS device 1D can be presented by selecting an image corresponding to the position of the slider 223, but for an electrocardiogram and a polygraph, a waveform (graph) in a specified period that includes the time is presented. 
[0150] Moreover, it is also possible to continuously present data in the period of the observation range 113. In this case, moving images in the period are presented on the data presentation parts 211 and 213, respectively, and temporal changes of the waveform within the period are presented on the data presentation parts 212 and 214, respectively. In this case, the four data are also displayed synchronously. Specifically, the data presented in the respective data presentation parts 211-214 at each time point are data acquired at the same time.).

Regarding Claim 3. Ozeki further teaches The display apparatus according to claim 1, wherein the display target information is medical information on an identical patient (Ozeki, [0030] As shown in FIG. 1, this examination system has a
plurality of examination devices 1A-1D used for a cardiovascular examination. The respective examination devices 1A-1D are used independently. Therefore, it is possible to execute two or more examinations on a patient in parallel. In FIG. 2, these examination devices 1A-1D are collectively referred to as the "examination apparatus 1.". 
[0128] The chronological display screen 100 has a time column, an event column, an observation range column, and an examination time column. In the examination time column, information showing the type of each examination conducted during the cardiovascular examination is listed. In FIG. 5, "XA" denoting an X-ray contrast examination, "ECG" denoting an electrocardiogram examination, "polygraph" denoting a hemodynamic examination, and "IVUS" denoting an IVUS examination are shown. The content displayed on each of the columns is displayed at a position determined along an identical time axis.).

Regarding Claim 4. Ozeki further teaches A display system, comprising:
a display apparatus (Ozeki, abstract, the invention describes an examination system comprises an examination apparatus 1 and a workstation 10. The examination apparatus 1 executes an examination on a patient to acquire a plurality of examination data and acquire an examination time of each of the examination data. The workstation The workstation 10 extracts partial data within a range that corresponds to the designated procedure item from each of the examination data based on the examination time and the procedure log, and synchronizes and displays the extracted partial data on the display 13.); and
servers that cause the display apparatus to display respective timeline screens showing different kinds of display target information in chronological order  (Ozeki, [0085] The workstation 10 functions as an example of the "computer" according to the present invention. The workstation 10 is used for observing examination data acquired by the examination device 1. Moreover, the workstation 10 is used to input a procedure log.
[0088] The workstation 10 includes a controller 11, a storage 12, a display 13, an operation part 14, a searching part 15, an extracting part 16, and a synchronizer 17.
[0126] The controller 11 retrieves the procedure log and incidental information associated with the ID inputted in Step 21 from the storage 12. In addition, the controller 11 controls the display 13 so as to display a chronological display screen 100 shown in FIG. 5, based on the retrieved data (S23).
[0128] The chronological display screen 100 has a time column, an event column, an observation range column, and an examination time column. In the examination time column, information showing the type of each examination conducted
X-ray contrast examination, "ECG" denoting an electrocardiogram examination, "polygraph"
denoting a hemodynamic examination, and "IVUS" denoting an IVUS examination are shown. The content displayed on each of the columns is displayed at a position determined along an identical time axis.
[0141] FIG. 6 shows an example of the display pattern of partial data in a case where an event of a procedure item "ev-c" of FIG. 5 is designated. As shown in FIG. 5, at the time of execution of this event, XA, ECG, polygraph and IVUS are examined, respectively. 
[0143] Below the event presentation part 201, data presentation parts 211-214 configured to present partial data are provided. In the data presentation part 211, part of a moving image captured by the X-ray diagnostic device 1A is presented. In the data presentation part 212, part of an electrocardiogram acquired by the electrocardiograph 1B is presented. In the data presentation part 213, part of a moving image captured by the IVUS device lD is presented. In the data presentation part 214, part of a polygraph acquired by the hemodynamic examination system 1C is presented. Each of the presented partial data is a portion corresponding to the observation range 113 in the examination data.
[0148] The controller 11 controls the data presentation parts 211-214 so as to present data at the time corresponding to the position of the slider 223 in the observation range image 221, respectively. Specifically, by moving the slider 223 to a

Although Ozeki didn’t explicitly describe multiple timeline screens, data presentation parts 211-214 are similar to display screens for each medical examination data. The data presentation parts 211-214 are displayed in chronological order when the time slider 223 is moved.), the display apparatus and the servers being connected to each other for communication (Ozeki, [0028] This examination system comprises an examination apparatus 1, a time server 2, an examination data server 3, an examination database 4, and a workstation 10. These apparatuses are connected by a communication network such as a LAN (Local Area Network) and a dedicated line.), wherein 
in response to a displayed period of a timeline screen that is among the timeline screens and displayed on the display apparatus by a server among the servers being changed, the server obtains information on the changed displayed period and sends the obtained information to another server among the servers (Ozeki, [0053] A time server 2 is a computer configured to manage information on time referred to in the examination system. Specifically, the time server 2 executes a process for synchronizing examination times sent from the respective examination devices 1A-1D. The time server 2 includes a controller 21, a timer 22, and a time-difference calculator 23.
[0075] The examination data server 3 manages the examination data stored in the examination database 4. Information such as various examination data acquired in a 
[0078] Moreover, the controller 31 receives the time differences ΔtA, ΔtB, ΔtC and ΔtD transmitted from the time server 2 and stores them in the examination database 4. It is also possible to configure to store the time differences into the hard disk drive thereof.
[0079] The time-difference regulator 32 regulates the times of the examination data. To be more specific, the time-difference regulator 32 executes a process of converting the examination time of the respective examination data into a reference time. Moreover, by executing this process on the respective examination data, the examination times are synchronized among the different types of examination data.
[0083] Consequently, the examination time of each of the examination data is set to the reference time, and the different data are synchronized with each other via the reference time. The results calculated by the time-difference regulator 32 are associated with the corresponding examination data and stored in the examination database 4. These calculated results are recorded, for example, as incidental information of the corresponding examination data.
Therefore, time server 2 receives the examination time from individual medical device and calculates the time differences. Examination data server 3 uses these time differences and synchronize them so as to be displayed on the terminal screen for users.), and 
in response to receiving the information on the displayed period from the server, a server among the other server causes a timeline screen that is among the timeline screens and displayed on the display apparatus by the server
among the other server to show the display target information of the displayed period indicated by the received information (Ozeki, [0159] As shown in Fig 7, when the slider 322 is moved, the time-phase indication images 313a and 313b presented in the data presentation parts 313A and 3138 move along the time axes of the electrocardiograms (specifically, the time phase is changed). At this moment, the controller 11 controls the data presentation parts 311A, 312A, 3118 and 3128 so as to present the data at a time phase that the time-phase indication images 313a and 313b indicate, respectively. Consequently, the operator can easily designate data at a desired time phase and observe it.).

Regarding Claim 5. Ozeki further teaches A display system, comprising:
a display apparatus (Ozeki, abstract, the invention describes an examination system comprises an examination apparatus 1 and a workstation 10. The examination apparatus 1 executes an examination on a patient to acquire a plurality of examination data and acquire an examination time of each of the examination data. The workstation 10 creates a procedure log that associates a procedure item executed on the patient with a procedure time thereof. The workstation 10 displays a chronological display screen 100 on a display 13 based on the procedure log and an examination time. An operator operates an operation part 14 to designate a procedure item in the chronological display screen 100. The workstation 10 extracts partial data within a range that corresponds to the designated procedure item from each of the examination data based on the examination time and the procedure log, and synchronizes and displays the extracted partial data on the display 13.); and
servers that cause the display apparatus to display respective timeline screens showing different kinds of display target information in chronological order, (Ozeki, [0085] The workstation 10 functions as an example of the "computer" according to the present invention. The workstation 10 is used for observing examination data acquired by the examination device 1. Moreover, the workstation 10 is used to input a procedure log.
[0088] The workstation 10 includes a controller 11, a storage 12, a display 13, an operation part 14, a searching part 15, an extracting part 16, and a synchronizer 17.
[0126] The controller 11 retrieves the procedure log and incidental information associated with the ID inputted in Step 21 from the storage 12. In addition, the controller 11 controls the display 13 so as to display a chronological display screen 100 shown in FIG. 5, based on the retrieved data (S23).
[0128] The chronological display screen 100 has a time column, an event column, an observation range column, and an examination time column. In the examination time column, information showing the type of each examination conducted
during the cardiovascular examination is listed. In FIG. 5, "XA" denoting an X-ray contrast examination, "ECG" denoting an electrocardiogram examination, "polygraph"
denoting a hemodynamic examination, and "IVUS" denoting an IVUS examination are shown. The content displayed on each of the columns is displayed at a position determined along an identical time axis.

[0143] Below the event presentation part 201, data presentation parts 211-214 configured to present partial data are provided. In the data presentation part 211, part of a moving image captured by the X-ray diagnostic device 1A is presented. In the data presentation part 212, part of an electrocardiogram acquired by the electrocardiograph 1B is presented. In the data presentation part 213, part of a moving image captured by the IVUS device lD is presented. In the data presentation part 214, part of a polygraph acquired by the hemodynamic examination system 1C is presented. Each of the presented partial data is a portion corresponding to the observation range 113 in the examination data.
[0148] The controller 11 controls the data presentation parts 211-214 so as to present data at the time corresponding to the position of the slider 223 in the observation range image 221, respectively. Specifically, by moving the slider 223 to a
desired position, the operator can observe four data at the time according to the position. Because the four data are mutually synchronized by the synchronizer 17, it is possible to easily manage such a synchronized display.
Although Ozeki didn’t explicitly describe multiple timeline screens, data presentation parts 211-214 are similar to display screens for each medical examination data. The data presentation parts 211-214 are displayed in chronological order when the time slider 223 is moved.) the display apparatus and the servers being connected to each other for communication (Ozeki, [0028] This examination system comprises an examination apparatus 1, a time server 2, an examination data server 3, an examination database 4, and a workstation 10. These apparatuses are connected by a communication network such as a LAN (Local Area Network) and a dedicated line.), wherein
in response to a displayed period of a timeline screen that is among the timeline screens and displayed on the display apparatus by a server among the servers being changed, the server obtains information on the changed displayed period and sends the obtained information to the display apparatus (Ozeki, [0053] A time server 2 is a computer configured to manage information on time referred to in the examination system. Specifically, the time server 2 executes a process for synchronizing examination times sent from the respective examination devices 1A-1D. The time server 2 includes a controller 21, a timer 22, and a time-difference calculator 23.
[0075] The examination data server 3 manages the examination data stored in the examination database 4. Information such as various examination data acquired in a cardiovascular examination is integrally managed based on the abovementioned cardiovascular examination ID, patient ID, etc. The examination data server 3 includes a controller 31 and a time-difference regulator 32. 
[0078] Moreover, the controller 31 receives the time differences ΔtA, ΔtB, ΔtC and ΔtD transmitted from the time server 2 and stores them in the examination database 4. It is also possible to configure to store the time differences into the hard disk drive thereof.
 the time-difference regulator 32 executes a process of converting the examination time of the respective examination data into a reference time. Moreover, by executing this process on the respective examination data, the examination times are synchronized among the different types of examination data.
[0083] Consequently, the examination time of each of the examination data is set to the reference time, and the different data are synchronized with each other via the reference time. The results calculated by the time-difference regulator 32 are associated with the corresponding examination data and stored in the examination database 4. These calculated results are recorded, for example, as incidental information of the corresponding examination data.
[0159] As shown in Fig 7, when the slider 322 is moved, the time-phase indication images 313a and 313b presented in the data presentation parts 313A and 3138 move along the time axes of the electrocardiograms (specifically, the time phase is changed). At this moment, the controller 11 controls the data presentation parts 311A, 312A, 3118 and 3128 so as to present the data at a time phase that the time-phase indication images 313a and 313b indicate, respectively. Consequently, the operator can easily designate data at a desired time phase and observe it.
[0179-0182] In this modification, each device of the examination apparatus 1 is connected with the workstation 10 (display apparatus) so as to be communicable. The examination time acquired from each device of the examination apparatus 1 is inputted into the workstation 10. Then the workstation 10 manage the procedure time of the procedure log and the examination time of the examination apparatus 1 by using the 
[0194] The operator designates a desired event (S24). The extracting part 16 specifies an observation period and a procedure time that correspond to the designated event. At this moment, as stated above, the respective times are integrally managed with reference to the reference time, so that the specified procedure time is shown by the reference time. Furthermore, the extracting part 16 extracts partial data to become an observation target from each of the examination data, based on the specified observation period and procedure time (S25).
[0195] The synchronizer 17 synchronizes the partial data extracted from the respective examination data (S26). The controller 11 controls the display 13 to display displays the synchronized partial data (S27). The operator observes the displayed partial data and, for example, creates a report (S28). This concludes the description of the usage pattern in observation of examination data.
Therefore, when time slider is moved, updated observation time is sent from display apparatus to time server 2, which provides corresponding reference time. The display apparatus then use the reference time to synchronizes time from different examination devices, so as to display synchronized respective examination data on the terminal screen for users.), and 
in response to receiving the information on the displayed period from the server, the display apparatus sends the received information to another server among the servers that corresponds to another timeline screen among the
timeline screens, the other timeline screen being displayed on the display apparatus and different from the timeline screen showing the displayed period (Ozeki, [0185] As shown in Fig 10, A cardiovascular examination is started (S41). When a procedure is executed on a patient, a person like a nurse inputs the procedure items into the workstation 10 (S42). The controller 11 associates the inputted procedure items with the reference time provided by the timeserver 2 to create the procedure log (S43).
[0187] When the cardiovascular examination is ended (S46), the controller 11 of the workstation 10 stores the created procedure log into the storage 12, together with the cardiovascular examination ID and the patient ID (S47).
[0188] Furthermore, each device of the examination apparatus 1 sends the examination data and the incidental information to the examination data server 3. The examination data server 3 stores the examination data and the incidental information received from each device of the examination apparatus 1 into the examination database 4 (S48).
[0189] Furthermore, each device of the examination apparatus 1 sends the examination ID, the examination time and the transmission time to the workstation 10. The time associating part 18 associates the reference time with each of the
examination times (S49).), and
in response to receiving the information on the displayed period from the display apparatus, a server among the other server causes a timeline screen among the other timeline screen being displayed on the display apparatus by
the server among the other server to show the display target information of the displayed period indicated by the received information (Ozeki, [0192] First, the operator inputs a patient ID and a cardiovascular examination ID into the workstation 10 (S21). The searching part 15 acquires examination data and incidental information that correspond to the inputted ID, from the examination data server 3 (S22).
[0193] The controller 11 retrieves a procedure log and incidental information that are associated with the ID inputted in step 21, from the storage 12. Furthermore, as in the abovementioned embodiment, the controller 11 controls to display the chronological display screen 100 based on the retrieved data (S23).
[0194] The operator designates a desired event (S24). The extracting part 16 specifies an observation period and a procedure time that correspond to the designated event. At this moment, as stated above, the respective times are integrally managed with reference to the reference time, so that the specified procedure time is shown by the reference time. Furthermore, the extracting part 16 extracts partial data to become an observation target from each of the examination data, based on the specified observation period and procedure time (S25).
[0195] The synchronizer 17 synchronizes the partial data extracted from the respective examination data (S26). The controller 11 controls the display 13 to display displays the synchronized partial data (S27). The operator observes the displayed 
[0196] Since this examination system functions so as to automatically synchronize and display examination data acquired from a plurality of examinations, it is possible to easily perform synchronous replay of a plurality of examination data.).

	Claim 8 is similar in scope as Claim 3, and thus is rejected under same rationale.
	Claim 9 is similar in scope as Claim 3, and thus is rejected under same rationale.

Regarding Claim 10. Ozeki further teaches A display system, comprising:
a display apparatus that generates and displays a first timeline screen showing first display target information in chronological order (Ozeki, abstract, the invention describes an examination system comprises an examination apparatus 1 and a workstation 10. The examination apparatus 1 executes an examination on a patient to acquire a plurality of examination data and acquire an examination time of each of the examination data. The workstation 10 creates a procedure log that associates a procedure item executed on the patient with a procedure time thereof. The workstation 10 displays a chronological display screen 100 on a display 13 based on the procedure log and an examination time. An operator operates an operation part 14 to designate a procedure item in the chronological display screen 100. The workstation 10 extracts partial data within a range that corresponds to the designated procedure item from each of the examination data based on the examination time and the procedure log, and synchronizes and displays the extracted partial data on the display 13.
[0126] The controller 11 retrieves the procedure log and incidental information associated with the ID inputted in Step 21 from the storage 12. In addition, the controller 11 controls the display 13 so as to display a chronological display screen 100 shown in FIG. 5, based on the retrieved data (S23).
[0128] The chronological display screen 100 has a time column, an event column, an observation range column, and an examination time column. In the examination time column, information showing the type of each examination conducted
during the cardiovascular examination is listed. In FIG. 5, "XA" denoting an X-ray contrast examination, "ECG" denoting an electrocardiogram examination, "polygraph"
denoting a hemodynamic examination, and "IVUS" denoting an IVUS examination are shown. The content displayed on each of the columns is displayed at a position determined along an identical time axis.
[0148] The controller 11 controls the data presentation parts 211-214 so as to present data at the time corresponding to the position of the slider 223 in the observation range image 221, respectively. Specifically, by moving the slider 223 to a
desired position, the operator can observe four data at the time according to the position. Because the four data are mutually synchronized by the synchronizer 17, it is possible to easily manage such a synchronized display.
Although Ozeki didn’t explicitly describe multiple timeline screens, data presentation parts 211-214 are similar to display screens for each medical examination data. The data presentation parts 211-214 are displayed in chronological order when the time slider 223 is moved.); and
a server that causes the display apparatus to display a second timeline screen showing second display target information in chronological order, a kind of the second display target information being different from a kind of the first display target information (Ozeki, [0053] A time server 2 is a computer configured to manage information on time referred to in the examination system. Specifically, the time server 2 executes a process for synchronizing examination times sent from the respective examination devices 1A-1D. The time server 2 includes a controller 21, a timer 22, and a time-difference calculator 23.
[0075] The examination data server 3 manages the examination data stored in the examination database 4. Information such as various examination data acquired in a cardiovascular examination is integrally managed based on the abovementioned cardiovascular examination ID, patient ID, etc. The examination data server 3 includes a controller 31 and a time-difference regulator 32. 
[0078] Moreover, the controller 31 receives the time differences ΔtA, ΔtB, ΔtC and ΔtD transmitted from the time server 2 and stores them in the examination database 4. It is also possible to configure to store the time differences into the hard disk drive thereof.
[0079] The time-difference regulator 32 regulates the times of the examination data. To be more specific, the time-difference regulator 32 executes a process of converting the examination time of the respective examination data into a reference time. Moreover, by executing this process on the respective examination data, the examination times are synchronized among the different types of examination data.
[0083] Consequently, the examination time of each of the examination data is set to the reference time, and the different data are synchronized with each other via the reference time. The results calculated by the time-difference regulator 32 are associated with the corresponding examination data and stored in the examination database 4. These calculated results are recorded, for example, as incidental information of the corresponding examination data.
Therefore, time server 2 receives the examination time from individual medical device and calculates the time differences. Examination data server 3 uses these time differences and synchronize them. The display apparatus will then display the synchronized examination data on the terminal screen for users.), the display apparatus and the server being connected to each other for communication (Ozeki, [0028] This examination system comprises an examination apparatus 1, a time server 2, an examination data server 3, an examination database 4, and a workstation 10. These apparatuses are connected by a communication network such as a LAN (Local Area Network) and a dedicated line.), wherein
in response to a displayed period of the first timeline screen being changed, the display apparatus obtains information on the changed displayed period and sends the obtained information to the server (Ozeki, [0141] FIG. 6 shows an example of the display pattern of partial data in a case where an event of a procedure item "ev-c" of FIG. 5 is designated. As shown in FIG. 5, at the time of execution of this event, XA, ECG, polygraph and IVUS are examined, respectively. 
[0143] Below the event presentation part 201, data presentation parts 211-214 configured to present partial data are provided. In the data presentation part 211, part of a moving image captured by the X-ray diagnostic device 1A is presented. In the data presentation part 212, part of an electrocardiogram acquired by the electrocardiograph 1B is presented. In the data presentation part 213, part of a moving image captured by the IVUS device lD is presented. In the data presentation part 214, part of a polygraph acquired by the hemodynamic examination system 1C is presented. Each of the presented partial data is a portion corresponding to the observation range 113 in the examination data.
[0148] The controller 11 controls the data presentation parts 211-214 so as to present data at the time corresponding to the position of the slider 223 in the observation range image 221, respectively. Specifically, by moving the slider 223 to a
desired position, the operator can observe four data at the time according to the position. Because the four data are mutually synchronized by the synchronizer 17, it is possible to easily manage such a synchronized display.), and
in response to receiving the information on the displayed period from the display apparatus, the server causes the second timeline screen to show the second display target information of the displayed period indicated by the received information (Ozeki, [0159] As shown in Fig 7, when the slider 322 is moved, the time-phase indication images 313a and 313b presented in the data presentation parts 313A and 3138 move along the time axes of the electrocardiograms (specifically, the time phase is changed). At this moment, the controller 11 controls the data presentation parts 311A, 312A, 3118 and 3128 so as to present the data at a time phase that the time-phase indication images 313a and 313b indicate, respectively. Consequently, the operator can easily designate data at a desired time phase and observe it.).

Regarding Claim 11. Ozeki further teaches The display system according to claim 10, wherein
in response to a displayed period of the second timeline screen being changed, the server obtains information on the changed displayed period and sends the obtained information to the display apparatus, and 
in response to receiving the information on the displayed period from the server, the display apparatus causes the first timeline screen to show the first display target information of the displayed period indicated by the received information ((Ozeki, [0053] A time server 2 is a computer configured to manage information on time referred to in the examination system. Specifically, the time server 2 executes a process for synchronizing examination times sent from the respective examination devices 1A-1D. The time server 2 includes a controller 21, a timer 22, and a time-difference calculator 23.
[0075] The examination data server 3 manages the examination data stored in the examination database 4. Information such as various examination data acquired in a cardiovascular examination is integrally managed based on the abovementioned cardiovascular examination ID, patient ID, etc. The examination data server 3 includes a controller 31 and a time-difference regulator 32. 
[0078] Moreover, the controller 31 receives the time differences ΔtA, ΔtB, ΔtC and ΔtD transmitted from the time server 2 and stores them in the examination database 4. It is also possible to configure to store the time differences into the hard disk drive thereof.
[0079] The time-difference regulator 32 regulates the times of the examination data. To be more specific, the time-difference regulator 32 executes a process of converting the examination time of the respective examination data into a reference time. Moreover, by executing this process on the respective examination data, the examination times are synchronized among the different types of examination data.
[0083] Consequently, the examination time of each of the examination data is set to the reference time, and the different data are synchronized with each other via the reference time. The results calculated by the time-difference regulator 32 are associated with the corresponding examination data and stored in the examination database 4. These calculated results are recorded, for example, as incidental information of the corresponding examination data.
[0159] As shown in Fig 7, when the slider 322 is moved, the time-phase indication images 313a and 313b presented in the data presentation parts 313A and 3138 move along the time axes of the electrocardiograms (specifically, the time phase is changed). At this moment, the controller 11 controls the data presentation parts 311A, 312A, 3118 and 3128 so as to present the data at a time phase that the time-phase indication images 313a and 313b indicate, respectively. Consequently, the operator can easily designate data at a desired time phase and observe it.).

Claim 13 is similar in scope as Claim 3, and thus is rejected under same rationale.

	Claim 14 is similar in scape as Claim 1, and thus is rejected under same rationale. Claim 14 further requires: 
A non-transitory computer-readable storage medium storing a program that causes a computer to perform (Ozeki, [0085] The workstation 10 functions as an example of the "computer" according to the present invention. The workstation 10 is used for observing examination data acquired by the examination device l. Moreover, the workstation 10 is used to input a procedure log. 
[0088] The workstation 10 includes a controller 11, a storage 12, a display 13, an operation part 14, a searching part 15, an extracting part 16, and a synchronizer 17.).

Claims 6-7, 12 are rejected under 35 U.S.C. 103 as being unpatentable over Ozeki et al (US20080306766) in view of Akashi (US20190108918).

Regarding Claim 6. Ozeki fails to explicitly teach, however, Akashi teaches The display system according to claim 4, wherein the servers are Web servers, and the timeline screens that are displayed on the display apparatus by the servers are Web screens (Akashi, abstract, the invention describes a remote diagnostic aid system capable of appropriately determining the amount paid by an organization that bears the whole or part of medical expenses for remote diagnosis by self-funded care. The system includes a medical expense determination unit which determines medical
expenses for an instant examinee, based on medical record information, such that the medical expenses become lower than standard medical expenses for the same content of diagnosis in the case of face-to-face diagnosis, 

[0138] As shown in FIG. 1, the remote diagnostic aid system includes a remote diagnostic aid server 1 and one or more doctor terminals 2. The remote diagnostic aid server 1 and the doctor terminal(s) 2 are each configured to be mutually communicable with respective ones of a first user terminal 3, a second user terminal 5, and one or more organization terminals 4 via a network such as the Internet. It should be noted that FIG. 1 shows one doctor terminal 2, one first user terminal 3, one organization terminal 4, and one second user terminal 5.
[0287] as shown in Fig 8, The examination information screen 6 is configured
as a Web screen, for example, and includes: an examinee name display 611, an examinee ID display 612, an attending doctor name display 621, a doctor ID display 622
of the attending doctor, a photograph display 623 of the attending doctor, a consultation date and time display 631, a symptoms and diagnosis display 632, a prescriptions display 641, a transmit the prescriptions display 642, a doctor's comment 651, a copayment of medical expenses this time display 661, a next appointment display 671, and a targets display 680.).
Ozeki and Akashi are analogous art because they both teach method of displaying medical records/examination data on screen. Ozeki further teaches displaying synchronized plurality of different medical examination data. Akashi further teaches obtaining medical records data from remote servers. Therefore, it would have been obvious to a person with ordinary skill in the art before the effective filing date of  In particular, patients with chronic diseases need to receive medical care on a regular basis. Remote diagnosis will be optimal for patients who cannot make time for face-to-face diagnosis (Akashi, [0003-0004]). 

	Claim 7 is similar in scope as Claim 6, and thus is rejected under same rationale.
	Claim 12 is similar in scope as Claim 6, and thus is rejected under same rationale.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIN SHENG whose telephone number is (571)272-5734. The examiner can normally be reached M-F 9:30AM-3:30PM 6:00PM-8:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Xin Sheng/          Primary Examiner, Art Unit 2611